IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40262
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee,

versus


STEVEN RAYFORD MOORE,

                                         Defendant - Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:00-CR-97-1
                       --------------------
                           June 4, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Steven Rayford Moore has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).   Moore has received a copy of

counsel’s brief and motion and has filed a response.    Our

independent review of counsel’s Anders brief, Moore’s response,

and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40262
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5TH CIR. R. 42.2.   Moore’s request for the

appointment of substitute appellate counsel is DENIED.